                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JESSE WADSWORTH,                           )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 2:18-CV-818-WKW
                                           )
BILL FRANKLIN and ELMORE                   )
COUNTY JAIL KITCHEN STAFF,                 )
                                           )
              Defendants.                  )

                                      ORDER

      On February 20, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections were made. (Doc. # 10.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that:

      1.     The Magistrate Judge’s Recommendation (Doc. # 10) is ADOPTED.

      2.     Defendant Bill Franklin’s motion to dismiss (Doc. # 7) is GRANTED

to the extent that Franklin seeks the dismissal of this case due to Plaintiff’s failure

to properly exhaust an available administrative remedy.

      3.     This case is DISMISSED without prejudice under 42 U.S.C. § 1997e(a)

for Plaintiff’s failure to properly exhaust an available administrative remedy.

      4.     Defendant Elmore County Jail Kitchen Staff is DISMISSED with

prejudice.

      A separate Final Judgment will be entered.
DONE this 13th day of March, 2019.

                                         /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                               2
